      Case 2:19-cv-00367-RMP      ECF No. 29   filed 06/04/20   PageID.5321 Page 1 of 2




1
                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT

2                                                               EASTERN DISTRICT OF WASHINGTON



                                                                 Jun 04, 2020
3                                                                    SEAN F. MCAVOY, CLERK



4

5                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON
6

7    JUSTIN FISCHER,
                                                    NO: 2:19-CV-367-RMP
8                                Plaintiff,
           v.                                       ORDER GRANTING STIPULATED
9                                                   MOTION TO DISMISS WITHOUT
     CR BARD INCORPORATED; and                      PREJUDICE
10   BARD PERIPHERAL VASCULAR
     INCORPORATED,
11
                                 Defendants.
12

13         BEFORE THE COURT is the Parties’ Stipulated Motion to Dismiss without

14   Prejudice, ECF No. 28. Having reviewed the Motion and the record, the Court finds

15   good cause to grant dismissal. Accordingly, IT IS HEREBY ORDERED:

16         1. The Parties’ Stipulated Motion to Dismiss without Prejudice, ECF No. 28,

17              is GRANTED.

18         2. Plaintiff’s Complaint is dismissed without prejudice and without costs to

19              any party.

20         3. All pending motions, if any, are DENIED AS MOOT.

21
     ORDER GRANTING STIPULATED MOTION TO DISMISS WITHOUT
     PREJUDICE ~ 1
      Case 2:19-cv-00367-RMP     ECF No. 29    filed 06/04/20   PageID.5322 Page 2 of 2




1          4. All scheduled court hearings, if any, are STRICKEN.

2          IT IS SO ORDERED. The District Court Clerk is directed to enter this

3    Order, provide copies to counsel, and close this case.

4          DATED this June 4, 2020.

5                                                s/ Rosanna Malouf Peterson
                                              ROSANNA MALOUF PETERSON
6                                                United States District Judge

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21
     ORDER GRANTING STIPULATED MOTION TO DISMISS WITHOUT
     PREJUDICE ~ 2
